Case: 22-1752    Document: 38     Page: 1   Filed: 11/03/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                LEON H. MCCORMICK,
                  Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2022-1752
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 21-3242, Judge William S. Green-
 berg.
                 ______________________

                Decided: November 3, 2022
                 ______________________

    LEON HARDY MCCORMICK, Petersburg, VA, pro se.

     JOSHUA A. MANDLEBAUM, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent-appellee. Also repre-
 sented by BRIAN M. BOYNTON, CLAUDIA BURKE, PATRICIA M.
 MCCARTHY; RICHARD STEPHEN HUBER, Y. KEN LEE, Office
 of General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
Case: 22-1752    Document: 38      Page: 2    Filed: 11/03/2022




 2                                 MCCORMICK   v. MCDONOUGH



                   ______________________

     Before DYK, TARANTO, and HUGHES, Circuit Judges.
 PER CURIAM.
     Leon H. McCormick, a veteran of the Korean War, was
 diagnosed with asbestosis with pulmonary nodules and
 sought compensation for his disability from the Depart-
 ment of Veterans Affairs. The Board of Veterans’ Appeals
 (“Board”) found that Mr. McCormick’s condition, though
 service connected, did not entitle him to compensation, and
 the United States Court of Appeals for Veterans Claims
 (“Veterans Court”) affirmed. Because Mr. McCormick
 raises no colorable constitutional questions on appeal, and
 all his other challenges would require us to review factual
 determinations, the application of law to facts, or decisions
 in other proceedings not properly part of this appeal, we
 lack jurisdiction. See 38 U.S.C. § 7292(a), (d)(2). We dis-
 miss.
                        BACKGROUND
     Mr. McCormick served in the Air Force between 1952
 and 1953 during the Korean War. Mr. McCormick suffers
 from asbestosis—a lung disease caused by the inhalation
 of asbestos fibers. The VA has determined that his condi-
 tion is service connected, but with a 0% disability rating.
     Under VA regulations, a veteran with service-con-
 nected asbestosis is entitled to a compensable rating when
 his or her lung capacity falls below 80 percent of predicted
 capacity as measured by forced vital capacity or diffusion
 capacity for carbon monoxide. See 38 C.F.R. § 4.97 (2020).
 Between 2014 and 2019, Mr. McCormick’s lung capacity
 was tested four times. In all but one of those tests, Mr.
 McCormick’s lung capacity exceeded the threshold under
 which he would be entitled to a compensable rating. In one
 of those pulmonary function tests, however, administered
 in July 2016, Mr. McCormick showed notably weaker lung
Case: 22-1752    Document: 38     Page: 3    Filed: 11/03/2022




 MCCORMICK   v. MCDONOUGH                                  3



 capacity, in the compensable range under both relevant
 metrics.
      In January 2018, the VA denied Mr. McCormick’s re-
 quest for compensation for his asbestosis. Mr. McCormick
 filed a notice of disagreement with the agency, and ulti-
 mately an appeal with the Board. In July 2019, the Board
 denied Mr. McCormick’s request for a higher rating. The
 Board recognized that Mr. McCormick’s July 2016 test had
 shown his lung function to be “significantly worse than
 [the] other test findings” reflected, but concluded that, in
 light of Mr. McCormick’s “overall medical history,” the re-
 sult was “an outlier.” S.A. 34–35.
      On appeal at the Veterans Court, the parties jointly
 moved to remand the case in light of what they agreed was
 an inadequate explanation by the Board for rejecting the
 July 2016 test results. The court granted the motion. On
 remand, the VA asked a medical examiner if the July 2016
 pulmonary tests accurately represented Mr. McCormick’s
 asbestosis. The physician, a general practitioner and spe-
 cialist in obstetrics and gynecology, concluded that the
 2016 results “were spurious” and inconsistent with other
 evidence of Mr. McCormick’s medical condition. S.A. 18.
    In January 2021, the Board reweighed the evidence
 and, relying in part on the medical examiner’s report, again
 denied Mr. McCormick’s claim for a higher rating for his
 asbestosis.
     Mr. McCormick appealed to the Veterans Court. Find-
 ing no clear error in the Board’s decision, the court af-
 firmed. This appeal followed.
                        DISCUSSION
     Our jurisdiction to review decisions of the Veterans
 Court is limited by statute. See 38 U.S.C. § 7292. “[A]bsent
 a constitutional issue, [we] may not review challenges to
 factual determinations or challenges to the application of a
 law or regulation to facts.” Cook v. Principi, 353 F.3d 937,
Case: 22-1752    Document: 38      Page: 4    Filed: 11/03/2022




 4                                 MCCORMICK   v. MCDONOUGH



 939 (Fed. Cir. 2003). Mr. McCormick has not raised an is-
 sue over which we have jurisdiction.
     Mr. McCormick has not pointed to a statutory or regu-
 latory interpretation by the Veterans Court with which he
 disagrees. He contends that the Board failed to comply
 with the Veterans Court remand, violated its duty to re-
 view the entire record, and reached its decision based on
 an incomplete Disability Benefits Questionnaire. See Ap-
 pellant’s Informal Br. Doc. 2 at 3–4. He also asserts that
 the VA appointed an inadequate medical examiner, failed
 to assist him properly in pursuing his claim, and ignored
 factual findings in his favor. Id. All of those arguments
 either address factual determinations or “reduce[] to” chal-
 lenges to the “application of the law to facts.” Cook, 353
 F.3d at 937.
      Mr. McCormick also raises several issues unrelated to
 the Veterans Court decision that he has appealed, primar-
 ily related to another claim for service-connected disability
 and the agency’s appointment of a fiduciary on his behalf.
 See Appellant’s Informal Br. Doc. 2 at 3–4. We lack juris-
 diction to consider challenges to decisions other than those
 rendered by the Veterans Court in this case. See 38 U.S.C.
 § 7292(a).
     Finally, Mr. McCormick argues that he was denied due
 process under the Fourteenth Amendment, but does not ex-
 plain how. See Appellant’s Informal Br. Doc. 2 at 2; Appel-
 lant’s Informal Reply Br. 2. Bare invocations of the
 Constitution do not suffice to grant us jurisdiction, “and
 this is not a case where a constitutional claim is apparent
 in the absence of explanation.” Booker v. McDonough, No.
 2021-1566, 2021 WL 3871966, at *3 (Fed. Cir. Aug. 31,
 2021); see Helfer v. West, 174 F.3d 1332, 1335 (Fed. Cir.
 1999) (“To the extent that [the veteran] has simply put a
 ‘due process’ label on his contention that he should have
 prevailed on his . . . claim, his claim is constitutional in
 name only. . . . [The veteran’s] characterization of [a]
Case: 22-1752    Document: 38       Page: 5   Filed: 11/03/2022




 MCCORMICK   v. MCDONOUGH                                   5



 question as constitutional in nature does not confer upon
 us jurisdiction that we otherwise lack.”).
                       CONCLUSION
     We dismiss Mr. McCormick’s appeal for lack of juris-
 diction.
                      DISMISSED
                            COSTS
 No costs.